    Case 2:17-cv-05154-ES-SCM Document 111 Filed 06/06/19 Page 1 of 2 PageID: 1392

                                BELL & SHIVAS, P.C.
                                      ATTORNEYS              AT    LAW

Joseph j. Be                                                                                      JcseDh J, Sell. 1V
     btcc         corn                                                                          b4bsbDwqDJp corn

Dcvid 1. Shivcs                                                                                 Carolyn   .   MoGure

fjla Ortega                                                                                         Brian Lcskiewicz
oUCc9C     bSbOOuO       OOfl                                                              OiECDWCJ) CJfl

                                                                                                    Aj,,.h,NewJ4r:,      Liar
                                                                                                     rtreor.e     ftr
                                                                                                                 ‘r
                                                                                                       •cmlrrCo V’cr a




                                                                    June   4,   2019
       VIA E-COURTS

        Honorable Steven C. Mannion, U.S.M.J.
        United States District Court   Newark Vicinage
                                                   -




        Martin Luther King, Jr. Federal Building & U.S.                         Courthouse
        50 Walnut Street
        Newark, NJ 07102

                  Re:       Steven Prunkel v. County of Bergen,              et al.
                            Case No.: 17-CV..05l54JdJSCM

        Dear Judge Mannion:

             I   represent   plaintiff,  Steven   Prunkel.    I   write   to
        respectfully   request  an  extension  of  the  dates   for   expert
        disclosures and dispositive motions in this case.

             The reason for this request is that Plaintiff’s police
        procedures expert, Ronald Traenkle, who was identified to all
        counsel by letter dated February 20,    2019,  has just recently
        informed me that he must withdraw as Plaintiff’s expert in this
        case due to a recent and ongoing medical condition.

             Within the last few days, Plaintiff has retained a new expert,
        Joseph J. Blaettler, AAS, 3S, MS, CPM, of East Coast Private
        Investigations of New Jersey, LLC as his new expert.   I anticipate
        Plaintiff providing full expert disclosures before August 15,
        2019.

             I make the request also based on the fact that the subpoena
        to Star Candle seeking access to that company’s computer system is
        still pending.  Plaintiff’s experts expect to refer to the results
        of any search of Star Candle’s computer system in their reports.

             I have respectfully proposed the following schedule for the
        remainder of discovery:



      150 Mineral Springs Drive, P0, Box 220, Rockaway New .lerse 0786e Telephone: 973-4427900 Fax: 973442790
                                              www bsbl:iwgroupcom
Case 2:17-cv-05154-ES-SCM Document 111 Filed 06/06/19 Page 2 of 2 PageID: 1393

                                                             fl


          •   Plaintiff’s affirmative expert disclosures                              -   August 15,
              2019;
          •   Defendants’        responsive expert disclosures                    -       september 30,
              2019;
          •   Dispositive motions to be filed                     —   November 15,           2019.

       Counsel for the defendants have consented to this request
  and the proposed schedule.

          Your Honor’s consideration is greatly appreciated.




                                                  Respectfully yours,

                                                  /s/ David T.         Shivas

                                                  David T.       Shivas


  cc:     DAG Matthew Skolnik, Esq.
          Harry S. Norton, Esq.
                                                                              /°ven C Mannio
                                                                                          MiOU,UMZ
                                                                                                ct(t1
                                                                          Date:       _--—-—-—-— -




150 Mineral Springs Drive, P.O. Box 220, Rockaway. New Jersey 07866 Telephone: 973-442-7900 Fax: 973-442-7990
                                             www.bsblawgroup.com
